544 U.S. 996
CHACON-AVITIAv.UNITED STATESCONEJO-CANOv.UNITED STATESGALLEGOS-LUERA, AKA TORRES-MONSISVAISv.UNITED STATESGONZALEZ-BARRAZAv.UNITED STATESGONZALEZ-CALDERONv.UNITED STATESGRANADOS-VASQUEZv.UNITED STATESMARTINEZ-MORALES, AKA MALDONADO, AKA MARTINEZv.UNITED STATESMUNOZ-MARQUEZv.UNITED STATESONTIVEROS, AKA SAUCEDO-ONTIVEROSv.UNITED STATESORNELAS-ESTRADAv.UNITED STATESPAXTORv.UNITED STATESPOMPA-ESTRADAv.UNITED STATESPONCE-SANCHEZv.UNITED STATESREYES-GURROLAv.UNITED STATESRIVAS-GARCIAv.UNITED STATESRUIZ-LEVARIO, AKA RUIZv.UNITED STATESRUIZ-LOERA, AKA RUIZ LOERA, AKA RIVERA-HERNANDEZv.UNITED STATESROLDAN-GILv.UNITED STATESSALAZAR-MONTES, AKA NOE SALAZAR, AKA SALAZARv.UNITED STATESVALENZUELA-LUNAv.UNITED STATESVASQUEZ-SORIAv.UNITED STATES andARANDA-CRUZ, AKA ARNADA-CRUZv.UNITED STATES
No. 04-9276.
Supreme Court of United States.
April 25, 2005.

1
Reported below: 115 Fed. Appx. 749.


2
115 Fed. Appx. 725.


3
115 Fed. Appx. 280.


4
115 Fed. Appx. 749.


5
115 Fed. Appx. 276.


6
115 Fed. Appx. 729.


7
115 Fed. Appx. 285.


8
115 Fed. Appx. 286.


9
115 Fed. Appx. 242.


10
115 Fed. Appx. 283.


11
115 Fed. Appx. 276.


12
115 Fed. Appx. 284.


13
115 Fed. Appx. 741.


14
115 Fed. Appx. 272.


15
115 Fed. Appx. 250.


16
115 Fed. Appx. 269.


17
115 Fed. Appx. 232.


18
115 Fed. Appx. 249.


19
115 Fed. Appx. 270.


20
115 Fed. Appx. 241.


21
115 Fed. Appx. 282.


22
115 Fed. Appx. 270. C. A. 5th Cir..


23
Motion of petitioners for leave to proceed in forma pauperis granted. Certiorari granted, judgments vacated, and cases remanded for further consideration in light of United States v. Booker, 543 U. S. 220 (2005).